Citation Nr: 1739119	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-04 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for rectal cancer.


REPRESENTATION

The Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2017, the Veteran offered testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claim file.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to reaching final adjudication of the issue on appeal.  In April 2017, the Veteran appeared at a videoconference hearing before the undersigned VLJ.  At the hearing the Veteran reported that he has continued to be seen by his private physician, as recently as the week prior to the hearing.  The Veteran also mentioned treatment records at the VA medical center (VAMC) in Danville, Illinois.  The Board will remand in order to obtain any outstanding relevant treatment records related to the issue on appeal.

In addition, the Board finds that a medical opinion is necessary to address a potential nexus between the Veteran's service and diagnosed rectal cancer.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In rendering an opinion, the VA examiner is asked to consider a private medical opinion from January 2014 that states that the complications the Veteran suffered from treating his rectal cancer are directly related to the scar tissue that was generated from a gunshot wound the Veteran suffered during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing the necessary consent forms from the Veteran, obtain any relevant private treatment records related to his rectal cancer.  In addition, relevant VA treatment records since January 9, 2014, should be obtained from the Danville, Illinois VAMC.  All attempts to obtain such records should be documented in the claim file.

2.  After completing the above development, obtain a medical opinion from a VA examiner to address any potential nexus between the Veteran's service and his diagnosed rectal cancer.  If necessary, schedule the Veteran for an appropriate VA examination.

In rendering an opinion, the examiner must be provided with a copy of the claim file, including this Remand and all relevant treatment records.  The examiner should note review of the claim file in his/her opinion.

The examiner must provide an opinion that addresses the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's rectal cancer is proximately due to or aggravated by his service.  The examiner should specifically address (1) the Veteran's exposure to Agent Orange while serving in the Republic of Vietnam and (2) the gunshot wounds he suffered during service and whether they may have caused or aggravated his rectal cancer.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's rectal cancer is proximately due to or aggravated by any of the Veteran's service-connected disabilities, to include scars from a shell fragment wound in the Veteran's abdomen.  The examiner should consider the January 2014 private medical opinion, which stated that the complications the Veteran suffered in treating his rectal cancer are directly related to the scar tissue that was generated from a gunshot wound he suffered during service.

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




